Citation Nr: 1604913	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or diabetes mellitus, type II (DM-II).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from August and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2009, and a copy of the hearing transcript is of record.

At the April 2009 hearing, the Veteran submitted a statement from his treating physician regarding his DM-II. In May 2009, the Veteran filed a claim for service connection for DM-II. 

In its November 2009 decision, the Board referred the claim for DM-II to the RO for consideration in November 2009.  The Board also remanded the claim of service connection for hypertension for further development.

In June 2011, the RO granted the Veteran's claim of service connection for DM-II secondary to herbicide exposure.

In June 2014, the Board remanded the claim of service connection for hypertension, to include as due to herbicide exposure or DM-II, for further evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Substantial compliance with the Board's June 2014 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

As the Board noted in its prior Remand, it was necessary to obtain opinions regarding whether hypertension was related to the Veteran's presumed exposure to herbicides in service and/or his service-connected DMII.  

In September 2014, a VA examiner opined that hypertension is not caused by or a result of DM-II or service, including his presumed inservice herbicide exposure.  The opinion did not address whether the Veteran's hypertension was aggravated by his DM-II.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the September 2014 VA examiner for an addendum opinion.  The examiner should indicate whether hypertension is aggravated by the service-connected DM-II. If aggravated, specify the baseline of hypertension prior to aggravation, and the permanent, measurable increase in hypertension resulting from the aggravation.  

The examiner should reconcile any conclusion with the clinical and lay evidence.  A complete rationale for all opinions should be provided.  If the September 2014 VA examiner is unavailable, the case should be referred to another physician to proffer the opinions.  If an additional examination is necessary, one should be afforded the Veteran. 

2.  After ensuring that the requested actions are completed, the AOJ should re-adjudicate the claim on appeal. If the benefits sought are not fully granted, the AOJ must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


